EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of NICE Systems Ltd. for the registration of 131,316 of its ordinary shares under the Causata Inc. Executive Share Option Scheme and 2010 Stock Plan of our report dated March 25, 2013, with respect to the consolidated financial statements of NICE Systems Ltd. for the year ended December 31, 2012, and the effectiveness of internal control over financial reporting of NICE-Systems Ltd., which is included in its Annual Report (Form 20-F) for the year ended December 31, 2012,, filed with the Securities and Exchange Commission. /s/ KOST FORER, GABBAY & KASIERER KOST FORER, GABBAY & KASIERER A Member of Ernst & Young Global Tel-Aviv, Israel September 16, 2013
